DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating asthma, comprising administering to a patient an effective amount of the compound of Formula (I), does not reasonably provide enablement for a method of preventing, treating or lessening the severity of cancer comprising administering to a patient in need thereof a compound of Formula (I); or a method of preventing , treating or lessening the severity of an inflammatory disease comprising administering to a patient in need thereof a compound of Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the prior art; (4) The level of one of ordinary skill; (5)  The level of predictability in the art; (6)  The amount of direction provided by the inventor; (7) The existence of working examples; and (8) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
(1) Breadth of claims:

(ii) Scope of the diseases covered:  The instant claim covers ‘a method of preventing, treating or lessening the severity of cancer or an inflammatory disease in a patient’.  The specification at page 61 provides that ‘the compounds of the invention can be used in the treatment of immunological disorders driven by aberrant IL-6, IL-15, …’.  Additionally, the specification provides that the diseases or conditions within the scope of the instant method claims include ‘an inflammatory disease, such as asthma; cancer, stroke, diabetes, hepatomegaly, cardiovascular disease, multiple sclerosis, Alzheimer's disease, cystic fibrosis, viral disease, autoimmune diseases, atherosclerosis, restenosis, psoriasis, rheumatoid arthritis, inflammatory bowel disease, asthma, allergic disorders, inflammation, neurological disorders, a hormone-related disease, conditions associated with organ transplantation (e.g., transplant rejection), immunodeficiency disorders, destructive bone disorders, proliferative disorders, infectious diseases, conditions associated with cell death, thrombin-induced platelet aggregation, liver disease, pathologic immune conditions involving T cell activation, CNS disorders or a myeloproliferative disorder’ (see page 62).
	Further, the scope of instant claims 1-4 encompasses ‘a method of preventing, treating or lessening the severity of cancer or an inflammatory disease in a patient’.  The instant claims appear to be ‘reach through’ claims.  Reach through claims, in general have a format drawn to mechanistic, receptor binding or enzymatic functionality and thereby reach through to any or all 
The specification provides list of many more specific diseases on pages 62-63, including many types of autoimmune diseases, proliferative diseases, inflammatory diseases, etc.  In addition to or overlapping the non-limiting list of diseases provided in the specification, some examples are provided for the generic groups of diseases covered by the instant claims to show the breadth and extent of the instant claims.
Enablement for the scope of ''treating inflammatory disease'' generally is not present.  For a compound or genus of compounds to be effective against inflammation generally is contrary to medical science.  Inflammation is a process, which can take place individually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise. Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no ''magic bullet'' against inflammation generally.  Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types. Acute inflammation is the response to recent or continuing injury. The principal features are dilatation and leaking of vessels, and recruitment of circulating neurophils. Chronic inflammation or ''late-phase inflammation'' is a response to prolonged problems, orchestrated by T-helper lymphocytes. It may feature recruitment and activation of T- and B-lymphocytes, macrophages, eosinophils, 
	The instant claims 1-2 are directed to ‘a method of preventing, treating or lessening the severity of cancer’.  ‘Cancer’ is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in 
Further, numerous types of diseases that are covered by the term “cancer” may be found in various online references - see for example:  http://www.cancertreatment.net/cancer-types, http://www.oncolink.org/types/, etc.
	Further, the scope of the instant method claims recite not only ‘method of treating’ of the diseases but also ‘method of preventing’ cancer or an inflammatory disease.  However, the instantly claimed ‘methods of preventing’ are not adequately enabled solely based on the activity related to Janus kinase inhibitors provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  Based on the Janus kinase inhibitory test data provided in the specification, the instant compounds are disclosed to be useful in the “prevention” (or prophylaxis) of various diseases, e.g., autoimmune diseases, inflammatory diseases, cancer, etc. for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” or ‘inhibitory’ effect on a disease.  The specification provides IC50 values for some of the exemplified compounds, however, it is inconceivable from this data as to how the claimed compounds can not only treat but also to ‘prevent’ all types of diseases associated with the stated activity.  Further, there is no evidence on record which demonstrates that the in-vitro screening tests relied upon are recognized in the art as being reasonably predictive of success in any of the contemplated areas of 'method of preventing'.  Such a reasonable correlation is necessary to demonstrate such utilities.  See Ex parte Stevens, 16 USPQ 2d 1379 (BPAI 1990); Ex parte Busse et al., 1 USPQ 
Furthermore, ‘prevention’ of a disease is not the same as treatment of said disease. In order to prevent a disease, as opposed to merely delaying or reducing its symptoms, a dosing must either render the subject completely resistant to said disease after a single treatment or a limited number of treatments, or else, when continued indefinitely, continue to completely suppress the occurrence of said disease.  In order to practice a preventative method, one of skill in the art must know the answer to several questions in addition to the effectiveness of the therapy in short-term relief of symptoms, including: 1) What is the duration of a single course of therapy? How often must the therapy be administered to completely suppress the disease? 2) Does the subject develop tolerance to the therapy over time? Does the disease eventually progress to a point where the therapy is unable to completely suppress all symptoms? For example, will a metastatic cancer eventually adapt to overcome treatments directed to preventing it from metastasizing into the bone? Or will a case of osteoporosis or rheumatoid arthritis ultimately progress to a point where symptoms develop regardless of which therapy is administered. 3) What are the long-term effects of the therapy? Does it cause progressive damage to the kidneys, liver, or other organs? Does the active agent accumulate in the subject's tissues? Is the minimum dose necessary to completely prevent the disease safe for long-term administration? Are there any steps that can be taken to reduce side effects? Additionally, because various physiological systems are interdependent and affect one another, any hypothetical preventative treatment would have to be broad-based and treat all of the various causes of a disorder. For example, because osteoporosis is, in the majority of cases, caused at 
(2)  The nature of the invention and predictability in the art:  
The instant claims 1-4 are drawn to ‘a method of preventing, treating or lessening the severity of cancer or an inflammatory disease’.  The use disclosed in the specification is as Janus kinase inhibitors, useful to treat a laundry list of diseases, which include cancer, inflammatory diseases, etc.  Test assays and procedures are provided in the specification at pages 116-118 are JAK1 inhibition in cell lines and results in terms of IC50 are provided in Table 2 for the exemplified compounds, however, there is nothing in the disclosure regarding how this in vitro data correlates to the treatment of the diverse disorders of the instant claims.  Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
Further, the instant claims recite method of preventing, treating or lessening the severity of cancer and inflammatory diseases in a patient, and there is no disclosure regarding how all in need of the prevention or treatment is identified and further, how all types of the diseases having diverse mechanisms are prevented or treated.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the instant invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The testing assays provided in the specification at pages 116-118 are related to inhibition of JAK1 kinase and the instant claim is drawn to method of preventing or treating a disease or condition, however, applicant did not state on record or provide any guidance as to how the assays provided are correlated to the clinical efficacy of the treatment of all types of diseases generally.  As can be seen from specification pages 50-51, “specific dose levels for any particular patient will depend upon a variety of factors including activity of the specific compound employed” and the activity is generally determined by the in vitro data related to inhibition of the specific kinase in a cell line.  Accordingly, the biological data holds 
For example, there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but there is no single compound effective against cancer generally, or even a majority of cancers.
A ‘cancer’ is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  The term covers not only all cancers, but also precancerous conditions such as lumps, lesions, polyps, etc.  No compound or pharmaceutical agent has been ever found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  Cecil Textbook of Medicine states that "each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study" (see Simone, page 1004).  Thus, it is beyond the skill of oncologists today to get an agent to be effective in both treatment as well as prevention of all types of cancers.

Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally. 
Similarly, In re Novak, 134 USPQ 335, 337-338, says “unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them.” There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: “Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient” does what the specification surmises that it does. Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301: “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success.” 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single anti-proliferative therapeutic agent for all the types of diseases which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.  Similarly, Myelodysplastic syndrome (MDS) is characterized 
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evensome understanding why this is so. Preclinical testing relies on immortal in vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the art of developing and testing anticancer drugs particularly for use in humans is extremely unpredictable, particularly in the case of a single compound or genus of compounds being used to treat or prevent any and all cancers.
The treatment of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
(4) State of the Prior Art: The claimed compounds are substituted pyrazolopyrimidine derivatives. So far as the examiner is aware substituted pyrazolopyrimidine derivatives have not been successfully used as therapeutic agents for the treatment and/or prevention of all types of diseases generally.	
(5)  Working Examples:  There are no working examples in the specification related to the claimed method of preventing, treating or lessening severity of cancer or an inflammatory disease generally.  The biological at provided in the specification at pages 116-118 are directed to in vitro assay for inhibition of JAK1 in cell lines.  There is nothing in the disclosure regarding how this in vitro data correlates to the method of preventing, treating or lessening the severity of all of the diverse diseases or conditions encompassed by instant claims.  Receptor activity is generally unpredictable and highly structure specific area, and the data based on the in vitro assays provided in the specification is insufficient for one of ordinary skill in the art in order to extrapolate to the methods of preventing, treating or lessening the severity of various diseases 
(6) Skill of those in the art:  Those of relative skill in the art are those with level of skillof the authors of the references cited to support the examiner's position (MD's, PhD's, or those with advanced degrees and the requisite experience in treatment of a disease or condition).
(7) The quantity of experimentation needed:  Given the fact that, historically, the development of new drugs for treating all types of diseases such as those of instant claims has been difficult and time consuming the quantity of experimentation needed is expected to be great.  Applicants have failed to provide guidance as to how the treatment or prevention of all types of diseases is carried out with the pyrazolopyrimidine compounds recited in the claims.  The skilled artisan would have expected that an interaction of a particular drug in the treatment or prevention of a disease to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis of the agent.  The instant specification set forth no such understanding or any criteria for extrapolating beyond the in vitro test assays provided in the examples.  There is no direction provided how to treat and/or prevent all types of diseases encompassed by the instant claim, which include those listed in the specification at pages 62-63.  One skilled in the art would have to prepare the compounds represented by Formula (I) and test extensively to discover which diseases may be treated or prevented using the pharmaceutical agents.  Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as claimed in its current scope.  The specification provides inadequate guidance to do otherwise.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
The scope of diseases listed in claim 2 is very confusing.  The claim recites – “… wherein the cancer is squamous cell cancer, lung cancer, adenocarcinoma of the lung, squamous carcinoma of the lung, skin keratoacanthoma, follicular carcinoma, hairy cell leukemia, or cancer of the buccal cavity, pharynx (oral), lip, … … anal, penile, bone, multiple myeloma, B-cell lymphoma, central nervous system, brain, head and neck, Hodgkin’s disease, polycythemia vera, essential thrombocytosis, myelofibrosis, multiple myeloma, B-cell lymphoma, and chronic myelogenous leukemia (CML), …”.  As can be seen from the above, the claim initially lists few types of specific cancers: squamous cell cancer, lung cancer, etc.  Next, it recites the phrase “cancer of the” followed by a specific organ or body part – “buccal cavity, pharynx (oral), lip, … … anal, penile, bone, multiple myeloma, …”.  This list is confusing because the claim does not clearly set forth the end for the list and further, the list includes some terms that may not be properly 
In claim 5, the recitation “A kit can comprising” is not understood.  The term ‘can’ appears to be out of place in this claim.
In claim 6, the structure formula of the starting compound, i.e., formula (i), has a pyrazole ring 
    PNG
    media_image1.png
    57
    53
    media_image1.png
    Greyscale
 having the two ring nitrogen atoms with improper valencies.  The first nitrogen has an open valency as it has only two bonds and the other nitrogen atom has four bonds.  In the final product of formula (I),  the group 
    PNG
    media_image2.png
    65
    68
    media_image2.png
    Greyscale
 is attached to the nitrogen away from nitrogen adjacent to the phenyl ring, the H atom should be on that nitrogen in formula (i), i.e., 
    PNG
    media_image3.png
    50
    58
    media_image3.png
    Greyscale
(see for example, formula (c), formula (d), etc. at page 33 of the specification).  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,307,426. Although the claims at issue are not identical, they are not patentably distinct from each other.
The reference claims are drawn to compounds of Formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-9; and the specific compounds recited in claims 10-26.  The compounds are taught to be useful as pharmaceutical agents, see claims 27-29.  Further, the reference disclosure provides that: ‘the invention relates to compounds that are inhibitors of a Janus kinase and therefore, useful in treatment of patients suffering from a condition responsive to the inhibition of a JAK kinase’ (see col. 1); ‘the compounds of Formula (I) inhibit JAK kinase’ (see col. 3); ‘useful in therapy, such as in the treatment of an inflammatory disease (e.g., asthma)’ (see col. 4); and ‘and for treatment of cancer’ (see col. 37).

See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).
The instant claims 3-4 differ by reciting ‘a method of preventing, treating or lessening the severity of an inflammatory disease, the method comprising administering to a patient in need thereof a compound of Formula (I)’, where the compound of Formula (I) is identical or analogous to the compounds recited in reference claims.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims that are useful in the treatment of asthma and use them in a method of treating an inflammatory disease as taught by the reference.
The instant claim 5 is directed to ‘a kit comprising: (a) a first pharmaceutical composition comprising a compound of Formula (I)’, wherein the compound is identical or structurally analogous to the compounds recited in reference claims and the corresponding pharmaceutical composition.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds or the corresponding pharmaceutical composition from the reference claims and incorporate into a kit with a reasonable expectation of obtaining results in possession of reference claimed pharmaceutical composition would have been motivated to prepare a kit comprising the pharmaceutical composition with the reasonable expectation that such kit comprising structurally analogous compounds would be useful as taught in the reference.

Receipt is acknowledged of the Information Disclosure Statement filed on November 7, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 20, 2021